DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 4 through 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art does not teach:
 A semiconductor device comprising: a memory chip divided into a plurality of regions disposed in a first direction, each of the plurality of regions including a plurality of bit lines which extend in a second direction intersecting with the first direction and are coupled to a plurality of memory cells, a plurality of first pads which are coupled to the plurality of bit lines, and a plurality of first test pads coupled to each other through a wiring line extending in the second direction; and a circuit chip including a plurality of second pads corresponding to the plurality of first pads and a plurality of second test pads corresponding to the plurality of first test pads, and bonded onto the memory chip such that the plurality of second pads are coupled to the plurality of first pads, wherein the circuit chip includes a voltage generation circuit linked to the plurality of second pads and provides a compensated bit line voltage to the plurality of second pads for each of the plurality of regions, based on a voltage drop value for each region 
 A semiconductor device comprising: a memory chip divided into a plurality of regions disposed in a second direction intersecting with a first direction, and including, in each of the plurality of regions, a plurality of row lines which extend in the first direction and are coupled to a plurality of memory cells, a plurality of first pads which are coupled to the plurality of row lines, and a plurality of first test pads coupled to each other through a wiring line extending in the first direction; and a circuit chip including a plurality of second pads corresponding to the plurality of first pads and a plurality of second test pads corresponding to the plurality of first test pads, and bonded onto the memory chip such that the plurality of second pads are coupled to the plurality of first pads, wherein the circuit chip includes a voltage generation circuit linked to the second pads and provides a compensated row line voltage to the plurality of second pads for each of the plurality of regions, based on a voltage drop value for each region due to a contact resistance between the plurality of first test pads and the plurality of second test pads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817